Case: 20-2224     Document: 35     Page: 1    Filed: 06/09/2021




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                  BONNIE J. GOODRICH,
                       Petitioner

                              v.

                DEPARTMENT OF JUSTICE,
                         Respondent
                   ______________________

                         2020-2224
                   ______________________

    Petition for review of a decision of the Bureau of Justice
 Assistance in PSOB Claim No. 2012-083.
                   ______________________

                    Decided: June 9, 2021
                   ______________________

    ROBERT BERNARD BRUNER, Norton Rose Fulbright US
 LLP, Houston, TX, argued for petitioner.

     ERIN MURDOCK-PARK, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., TARA K.
 HOGAN, SONIA W. MURPHY.
                   ______________________

   Before LOURIE, PROST*, and O’MALLEY, Circuit Judges.

   ______________________

   *  Sharon Prost vacated the position of Chief Judge on
   May 21, 2021.
Case: 20-2224    Document: 35      Page: 2    Filed: 06/09/2021




 2                                           GOODRICH   v. DOJ



 PROST, Circuit Judge.
     Bonnie J. Goodrich appeals the final decision of the
 Bureau of Justice Assistance (“BJA”) denying her claim for
 death benefits under the Public Safety Officers’ Benefits
 Act of 1976 (“PSOB Act”), Pub. L. No. 94-430, 90 Stat. 1346
 (codified as amended at 34 U.S.C. §§ 10281–10288).
 Because the BJA’s decision is supported by substantial
 evidence and properly applies the statute and the BJA’s
 implementing regulation, 28 C.F.R. § 32.13, we affirm.
                         BACKGROUND
      Ms. Goodrich filed her claim under the PSOB Act
 following the death of her brother, Assistant Fire Chief
 John W. Jeffers of the Wellington-Greer Fire Protection
 District (“WGFD”) in Illinois. Mr. Jeffers had been a
 volunteer firefighter for the WGFD since 1975 and served
 as assistant chief from 1989 until his death in April 2009.
 It is undisputed that Mr. Jeffers was a public safety officer
 who died in the line of duty within the meaning of the
 PSOB Act.
      At the time of his death, Mr. Jeffers was not married
 and had no children. He was survived by two sisters, one
 being Ms. Goodrich. Mr. Jeffers had filed one designation-
 of-beneficiary form with the WGFD, a form bearing the
 header “Court of Claims – State of Illinois” and naming
 Ms. Goodrich as sole beneficiary of Mr. Jeffers’s Illinois
 line-of-duty death benefits “[i]n accordance with the
 provisions of the ‘Law Enforcement Officers and Firemen
 Compensation Act’” (“Illinois Form”). J.A. 48. It is
 undisputed that at the time of Mr. Jeffers’s death, the
 Illinois Form was the only designation-of-beneficiary form
 of any sort on file with the WGFD for Mr. Jeffers.
     The PSOB Act lists a hierarchy of potential claimants
 for death benefits. As relevant here, the PSOB Act
 provides that “if there is no surviving spouse of the public
Case: 20-2224        Document: 35   Page: 3   Filed: 06/09/2021




 GOODRICH   v. DOJ                                           3



 safety officer and no surviving child,” death benefits shall
 be paid
    (A) to the surviving individual . . . designated by
    the public safety officer to receive benefits under
    this subsection in the most recently executed desig-
    nation of beneficiary of the public safety officer on
    file at the time of death with the public safety
    agency, organization, or unit; or
    (B) if there is no individual qualifying under sub-
    paragraph (A), to the surviving individual . . . des-
    ignated by the public safety officer to receive
    benefits under the most recently executed life in-
    surance policy of the public safety officer on file at
    the time of death with the public safety agency, or-
    ganization, or unit.
 34 U.S.C. § 10281(a)(4)(A)–(B) (emphases added). 1 The im-
 plementing regulation in turn provides:
    Execution of a designation of beneficiary under the
    Act, at 34 U.S.C. [§] 10281(a)(4)(A) means the legal
    and valid execution, by the public safety officer, of
    a writing that, designating a beneficiary, expressly,
    specifically, or unmistakably refers to—
          (1) The Act (or the program it creates); or
          (2) All the death benefits with respect to
          which such officer lawfully could designate
          a beneficiary (if there be no writing that
          satisfies paragraph (1) of this definition).
    ...




    1     The statute directs to continue down the hierarchy
 if no individual qualifies under § 10281(a)(4)(A)–(B).
Case: 20-2224     Document: 35          Page: 4   Filed: 06/09/2021




 4                                                GOODRICH   v. DOJ



     Life insurance policy on file—A life insurance pol-
     icy is on file with a public safety agency, -organiza-
     tion, or -unit, only if—
         (1) It is issued through (or on behalf of) the
         same; or
         (2) The original (or a copy) of one of the fol-
         lowing is deposited with the same by the
         public safety officer whose life is insured
         under the policy, for it to maintain with its
         personnel or similar records pertaining to
         him:
             (i) The policy (itself);
             (ii) The declarations page or -state-
             ment from the policy’s issuer;
             (iii) A certificate of insurance (for
             group policies);
             (iv) Any instrument whose execu-
             tion constitutes the execution of a
             life insurance policy; or
             (v) The substantial equivalent of
             any of the foregoing.
 28 C.F.R. § 32.13 (emphases added).
     On December 30, 2011, Ms. Goodrich filed her claim for
 death benefits with the BJA’s PSOB Office. The office
 denied Ms. Goodrich’s claim and on April 28, 2014,
 Ms. Goodrich requested determination of her claim by an
 independent hearing officer. The hearing officer found that
 Ms. Goodrich was not eligible as a payee under
 § 10281(a)(4)(A) because Mr. Jeffers’s Illinois Form (the
 only relevant form on file with WGFD) did not reference
 benefits available under the PSOB Act or contain a general
 statement concerning all Mr. Jeffers’s death benefits. The
 hearing officer further found that Ms. Goodrich was not
Case: 20-2224        Document: 35   Page: 5   Filed: 06/09/2021




 GOODRICH   v. DOJ                                           5



 eligible under § 10281(a)(4)(B) because Mr. Jeffers did not
 have a life insurance policy on file with the WGFD.
     Ms. Goodrich then appealed the hearing officer’s denial
 of her claim to the BJA. The BJA reviewed Ms. Goodrich’s
 claim de novo and adopted the hearing officer’s findings,
 holding that Mr. Jeffers’s Illinois Form was not a
 designation of beneficiary under the PSOB Act or a “life
 insurance policy” within the meaning of the PSOB Act. See
 J.A. 1–12. Ms. Goodrich now appeals the BJA’s decision.
 We have jurisdiction under 34 U.S.C. § 10287.
                           DISCUSSION
     Our review of a denial of a claim for death benefits by
 the BJA “is limited to three inquiries: (1) whether there has
 been substantial compliance with statutory requirements
 and provisions of implementing regulations; (2) whether
 there has been any arbitrary or capricious action on the
 part of the government officials involved; and (3) whether
 substantial evidence supports the decision denying the
 claim.” Amber-Messick v. United States, 483 F.3d 1316,
 1321 (Fed. Cir. 2007); see Li v. Dep’t of Just., 947 F.3d 804,
 807 (Fed. Cir. 2020). In this case, we review the BJA’s
 determination that Ms. Goodrich is not eligible as a payee
 under either § 10281(a)(4)(A) or § 10281(a)(4)(B). We agree
 with the BJA that Ms. Goodrich’s claim does not meet the
 requirements of either prong.
     First, the BJA correctly applied the statute and
 implementing regulation in determining that Ms. Goodrich
 does not qualify as a payee under § 10281(a)(4)(A). To
 qualify under this prong, a payee must be “designated by
 the public safety officer to receive benefits under this
 subsection in the most recently executed designation of
 beneficiary . . . on file.” § 10281(a)(4)(A) (emphasis added).
 This language is clear that a qualifying designation under
 this prong must encompass PSOB benefits—the benefits
 that arise “under this subsection.” Here, it is undisputed
 that Mr. Jeffers’s Illinois Form does not reference the
Case: 20-2224     Document: 35      Page: 6    Filed: 06/09/2021




 6                                             GOODRICH   v. DOJ



 PSOB Act, PSOB benefits, federal death benefits, or all
 death benefits to which Mr. Jeffers could have designated
 a beneficiary. Instead, the Illinois Form refers only and
 specifically to Mr. Jeffers’s state line-of-duty death benefits
 arising under state law. See J.A. 48. Therefore, we cannot
 plausibly read the Illinois Form to encompass a
 designation of PSOB benefits.              The implementing
 regulation is consistent with the statutory language and
 clarifies that a designation of beneficiary under
 § 10281(a)(4)(A) must “expressly, specifically, or
 unmistakably” refer to either “[t]he [PSOB] Act (or the
 program it creates)” or “[a]ll the death benefits with respect
 to which [the] officer lawfully could designate a
 beneficiary.” 28 C.F.R. § 32.13. The Illinois Form does not
 meet any of these criteria.
     Second, the BJA correctly applied the statute and
 implementing regulation in determining that Ms. Goodrich
 does not qualify as a payee under § 10281(a)(4)(B). To
 qualify under this prong, a payee must be “designated . . .
 to receive benefits under the most recently executed life
 insurance policy of the public safety officer on file.”
 § 10281(a)(4)(B) (emphasis added). This language is clear
 that the officer’s life insurance designation on file
 “determines the proper beneficiary for PSOB benefits.” Li,
 947 F.3d at 808. Here, it is undisputed that Mr. Jeffers did
 not have a life insurance policy on file with the WGFD. 2
 Accordingly, Ms. Goodrich cannot qualify for PSOB
 benefits under the plain language of § 10281(a)(4)(B).
 Ms. Goodrich argues that the Illinois Form may
 nonetheless stand in as a “life insurance policy” under this
 prong because the implementing regulation defines the
 term “‘life insurance policy on file’ broadly to include ‘[t]he



     2  Mr. Jeffers did name Ms. Goodrich as a beneficiary
 under a private life insurance policy that was not on file
 with the WGFD. J.A. 34–36, 386.
Case: 20-2224        Document: 35    Page: 7     Filed: 06/09/2021




 GOODRICH   v. DOJ                                              7



 substantial equivalent’ of a life insurance policy.”
 Appellant’s Br. 26 (quoting 28 C.F.R. § 32.13). We disagree
 with Ms. Goodrich’s reading of the regulation.               The
 regulation defines a life insurance policy as “on file . . . only
 if . . . (1) It is issued through (or on behalf of) the [public
 safety agency]; or (2) The original (or a copy) of one of
 [several filing options] is deposited with the [public safety
 agency] by the . . . officer whose life is insured under the
 policy.” 28 C.F.R. § 32.13 (emphases added).                 The
 “substantial equivalent” language referenced by
 Ms. Goodrich is only then stated as one of the several filing
 options—namely, the “substantial equivalent of any of”
 “[t]he policy (itself),” “[t]he declarations page or -statement
 from the policy’s issuer,” “[a] certificate of insurance (for
 group policies),” or “[a]ny instrument whose execution
 constitutes the execution of a life insurance policy.” Id.
 But the overarching language makes clear that these
 options must be filed by the public safety officer “whose life
 is insured under the policy.” Id. Therefore, the regulation
 requires an actual life insurance policy, consistent with the
 plain language of § 10281(a)(4)(B).
     Ms. Goodrich also contends that she “was
 Mr. Jeffers’[s] intended beneficiary for PSOB Act benefits
 and that the WGFD and Mr. Jeffers believed (and
 intended) that his [Illinois Form] would designate his
 beneficiary under the PSOB Act.” Appellant’s Br. 25. But
 the statute “leaves no room” for us to consider what
 Mr. Jeffers may have intended in contrast to what
 Mr. Jeffers placed on file. See Li, 947 F.3d at 808 (rejecting
 evidence of alleged intent because to consider the evidence
 would “be inconsistent with the text of § 10281(a)(4)(B)”).
     We have considered Ms. Goodrich’s remaining argu-
 ments but find them unpersuasive in view of the statutory
 language and implementing regulation. As discussed,
 Mr. Jeffers’s Illinois Form does not satisfy § 10281(a)(4)(A)
 or (B). Accordingly, the BJA’s denial of Ms. Goodrich’s
Case: 20-2224    Document: 35      Page: 8   Filed: 06/09/2021




 8                                           GOODRICH   v. DOJ



 claim was not arbitrary or capricious and was supported by
 substantial evidence.
                        CONCLUSION
      Mr. Jeffers served the WGFD honorably for decades,
 first as a firefighter and then as Assistant Fire Chief. But
 we, like the BJA, have a duty to apply the statutory re-
 quirements of the PSOB Act. For the foregoing reasons, we
 affirm.
                        AFFIRMED
                           COSTS
 No costs.